IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 19, 2008

                                     No. 08-50005                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


GLORIA CLARK VALICHKOFSKY

                                                  Plaintiff - Appellant
v.

LT FLOORS LP

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 1:06-CV-960


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Gloria Valichkofsky appeals the district court’s grant of summary
judgment in favor of LT Floors LP as to her numerous and varied claims of
discrimination and retaliation. As the district court gave thorough and careful
consideration in correctly dismissing each of Valichkofsky’s claims, we AFFIRM
the judgment of the district court, entered December 14, 2007, for essentially the
reasons given in the courts Order entered on the same day.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.